21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 1 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 2 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 3 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 4 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 5 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 6 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 7 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 8 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 9 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 10 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 11 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 12 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 13 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 14 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 15 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 16 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 17 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 18 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 19 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 20 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 21 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 22 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 23 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 24 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 25 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 26 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 27 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 28 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 29 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 30 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 31 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 32 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 33 of 34
21-00141-WLH11   Doc 189   Filed 02/23/21   Entered 02/23/21 11:18:48   Pg 34 of 34
